BISCHOFF, J.
The plaintiff, a stock corporation organized under the laws of California, brought this action to recover the agreed price of certain paints sold and delivered by it to the defendant. Upon the trial the defendant admitted the sale and delivery of the goods, but contended that the action was not maintainable, because the plaintiff had not at the time of the transaction, secured from the Secretary of State a certificate allowing it to do business in this state, as required by General Corporation Law (Laws 1892, p. 1805, c. 687) § 15, as amended by Laws 1901, p. 267, c. 96, § 1, without which a foreign stock corporation doing business in this state is inhibited from maintaining any action in this state upon any contract made therein. By the very terms of.the statute the inhibition applies only to contracts made within the state, and, since the record is destitute of anything tending to show that the contract sued upon was made within the state, we cannot do otherwise than affirm the judgment appealed from.
Judgment affirmed, with costs. All concur.